DE HAVEN, District Judge.
Upon the facts found by the referee, it must he held that the expense incurred by the trustee in the employment of an attorney in matters relating to the administration of his trust is a proper charge against the estate of the bankrupt, and, until paid, the bankrupt is not entitled to a dismissal of the proceeding. The bankrupt’s petition for dismissal will therefore be denied, but without prejudice to its renewal upon filing with the court the certificate of the referee showing that all costs and expenses incurred by the trustee in the administration of the estate have been paid. In the meantime the trustee is directed to proceed at once to the discharge of the duties imposed upon him by section 47 of the bank*96ruptcy act, and collect and reduce to money- the property of, the estate as expeditiously as is compatible with the best interests of the parties in interest. This opinion will be certified to the referee, and-the case is referred to him for further proceedings.